Exhibit 10.1

 

Exchange Agreement

 

September [     ], 2017

 

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attn: David B. Johnston

 

Re:                             Exchange of 4.50% Convertible Senior Notes due
2021 for Common Stock

 

Ladies and Gentlemen:

 

The undersigned investor (the “Investor”), for itself and on behalf of the
beneficial owners listed on Exhibit B.1 hereto (“Accounts”) for whom the
Investor holds contractual and investment authority (each, including the
Investor if it is a party exchanging Notes, an “Exchanging Investor”), hereby
agrees to exchange, with ImmunoGen, Inc. (the “Company”), certain 4.50%
Convertible Senior Notes due 2021, CUSIP 45253 HAB7 (the “Notes”) for shares
(the “Shares”) of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”).  The Investor understands that the exchange (the “Exchange”) is
being made without registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”), or any securities laws of any state of the
United States or of any other jurisdiction and that the Shares are being offered
only to institutional “accredited investors” within the meaning of Rule 501 of
Regulation D under the Securities Act that are also “qualified institutional
buyers” within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.

 

This Exchange Agreement and the Terms and Conditions for Exchange of Securities,
dated September [     ], 2017, attached hereto as Exhibit A (the “Terms and
Conditions” and, together with this Exchange Agreement, the “Agreement”) is made
as of the date hereof between the Company and the Investor.

 

Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to exchange, and cause the other Exchanging Investors to exchange,
$[     ] aggregate principal amount of the Notes (the “Exchanged Notes”) for an
aggregate of [     ] Shares pursuant to the Terms and Conditions, and the
Company agrees to issue such Shares to the Exchanging Investors in exchange for
such Exchanged Notes.

 

At or prior to the times set forth in Exhibit B.2 hereto (the “Exchange
Procedures”), the Investor shall cause the Exchanged Notes to be delivered by
book entry transfer through the facilities of The Depository Trust Company
(“DTC”) to Wilmington Trust, National Association, in its capacity as trustee of
the Notes (in such capacity, the “Trustee”), for the account/benefit of the
Company for cancellation as instructed in the Exchange Procedures as of the
Closing Date (as defined in the Terms and Conditions); and on the Closing Date,
subject to satisfaction of the conditions precedent specified in Section 5 of
the Terms and Conditions and the prior receipt by the Trustee from the Investor
of the Exchanged Notes, the Company shall deliver to the DTC account specified
by the Investor for each relevant Exchanging Investor in Exhibit B.1 a number of
Shares as set forth in the Terms and Conditions.  All questions as to the form
of all documents and the validity and acceptance of the Exchanged Notes and the
Shares will be determined by the Company, in its sole discretion, which
determination shall be final and binding.

 

Subject to the terms and conditions of this Agreement, the Investor hereby, for
itself and on behalf of its Accounts, (a) waives any and all other rights with
respect to such Exchanged Notes and (b) releases and

 

--------------------------------------------------------------------------------


 

discharges the Company from any and all claims the undersigned and its Accounts
may now have, or may have in the future, arising out of, or related to, such
Exchanged Notes.

 

Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Exchange
Agreement to the same extent as if such provisions had been set forth in full
herein; and each of the representations, warranties, and agreements set forth
therein shall be deemed to have been made at and as of the date of this Exchange
Agreement.  Unless otherwise defined herein, terms defined in the Terms and
Conditions are used herein as therein defined.

 

This Agreement constitutes the entire agreement between the Company and the
Investor with respect to the subject matters hereof. This Exchange Agreement may
be executed by one or more of the parties hereto in any number of separate
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Exchange Agreement by facsimile or other transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Investor.

 

 

Very truly yours,

 

ImmunoGen, Inc.

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Investor by signing in the space provided below for that
purpose.

 

 

AGREED AND ACCEPTED:

 

 

 

Investor:

 

[                    ],

 

in its capacity as described in the first paragraph hereof

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Terms and Conditions for Exchange of Securities

 

Each of ImmunoGen, Inc. a Massachusetts corporation (the “Company”), and the
undersigned (the “Investor”), for itself and on behalf of the beneficial owners
listed on Exhibit B.1 to the Exchange Agreement for whom the Investor holds
contractual and investment authority (together with the Investor, the
“Exchanging Investors”), hereby confirms its agreement pursuant to that certain
exchange agreement, dated as of the date hereof (the “Exchange Agreement”), to
which these Terms and Conditions for Exchange of Securities (the “Terms and
Conditions”) are attached as Exhibit A, as set forth in these Terms and
Conditions and in the Exchange Agreement (together, this “Agreement”) relating
to the exchange of certain Notes for Shares as set forth in this Agreement. 
Capitalized terms used but not defined in the Terms and Conditions have the
meanings set forth in the Exchange Agreement.

 

1.             Exchange Consideration; Exchange.  On the basis of the
representations, warranties and agreements herein contained and subject to the
terms and conditions herein set forth, the Investor hereby agrees to exchange,
and to cause the other Exchanging Investors to exchange $[     ] aggregate
principal amount of the Notes (the “Exchanged Notes”) for an aggregate of
[     ] Shares (the “Exchange Consideration”), as adjusted in good faith by the
Company for any stock dividend, stock split, stock combination, reclassification
or similar transaction occurring on or after the date hereof and prior to the
Closing Date (as defined below).  For the avoidance of doubt, no cash will be
paid to any Exchanging Investor in respect of any accrued and unpaid interest on
the Exchanged Notes.

 

The Exchange shall occur in accordance with the Exchange Procedures; provided
that each of the Company and the Investor acknowledges that the delivery of the
Exchanged Notes for withdrawal through the Deposits and Withdrawal at Custodian
(“DWAC”) program through the DTC or the delivery of the Shares to any Exchanging
Investor may be delayed due to procedures and mechanics within the system of the
DTC or The NASDAQ Global Select Market (“NASDAQ”) (including the procedures and
mechanics regarding the listing of the Shares on NASDAQ) and that such a delay
will not be a default under this Agreement so long as (i) the Investor and/or
the Company, as the case may be, is using its reasonable best efforts to effect
such delivery, and (ii) such delay is no longer than three Business Days (as
defined below); provided, further, that no delivery of Shares will be made until
such Exchanged Notes have been properly submitted for withdrawal through the
DWAC program in accordance with this Agreement, and no accrued interest will be
payable by reason of any delay in making such delivery.

 

The cancellation of the Exchanged Notes shall be effected through the DWAC
program in accordance with the customary procedures of the Trustee.

 

For the avoidance of doubt, as of the Closing Date, the aggregate principal
amount of Exchanged Notes shall be terminated and cancelled in full and the
Exchanging Investors shall have no rights thereunder, except the right to
receive the Shares on the Closing Date.

 

“Business Day” is defined in the Indenture, dated as of June 20, 2016, between
the Company and Wilmington Trust, National Association, as Trustee, in respect
of the Notes.

 

2.             The Closing. The closing (the “Closing”) of the Exchange will
take place on the second Business Day following the date of this Agreement (the
“Closing Date”) at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C. at 12:00 p.m., New York City time, or at such other time and place as the
Company and the Investor may mutually agree.

 

3.             Representations and Warranties and Covenants of the Company. As
of the date hereof and as of the Closing, the Company represents and warrants
to, and covenants with, the Exchanging Investors that:

 

Ex. A – 1

 

--------------------------------------------------------------------------------


 

(a)             The Company is duly organized and validly existing under the
laws of the Commonwealth of Massachusetts, with full power and authority to
conduct its business as it is currently being conducted and to own its assets.

 

(b)             The Company has full power and authority to enter into this
Agreement and perform all obligations required to be performed by the Company
hereunder.

 

(c)             This Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

(d)             The execution of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority, non-governmental
regulatory authorities (including NASDAQ, other than the filing with NASDAQ of a
Listing of Additional Shares notification (the “LAS”) which the Company will so
file prior to the issuance of Shares on the Closing Date), or court, or body or
arbitrator having jurisdiction over the Company (except as may be required under
the securities or Blue Sky laws of the various states); and (ii) does not and
will not constitute or result in a breach, violation or default under any note,
bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or with the Company’s
Articles of Organization or by-laws, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company or any other party thereto.

 

(e)             The Shares have been duly reserved for issuance and, when
issued, delivered and paid for in the manner set forth in this Agreement, will
be validly issued, fully paid and non-assessable, and the issuance of such
Shares will not be subject to any preemptive or similar rights, other than any
rights that have been complied with or waived.

 

(f)              Assuming the accuracy of the representations and warranties of
the Investor set forth in this Agreement, the issuance of the Shares pursuant to
this Agreement are exempt from the registration requirements of the Securities
Act and the Shares will not be subject to restrictions on transfer under the
Securities Act (and will not have any restrictive legends on such certificates
or book-entry notations representing such Shares).

 

(g)             As of the date hereof, (x) the Company is not aware of any
material non-public information regarding the Company, other than any material
non-public information relating to the Exchange, and (y) all reports and other
documents filed by the Company with the Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended, since
January 1, 2016, when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading, other than, any material facts with
respect to information regarding the Exchange or the Information (as defined
below).  The Company hereby agrees to publicly disclose on or before 8:30 a.m.,
New York City time, on the first

 

Ex. A – 2

 

--------------------------------------------------------------------------------


 

Business Day after the date hereof (the “Release Time”), the exchange of the
Exchanged Notes as contemplated by this Agreement in a press release or Current
Report on Form 8-K; provided that (i) if the Exchange does not take place or
(ii) the Company believes, in good faith, that there is no legal requirement to
publicly disclose information about the Exchange, no press release or Current
Report on Form 8-K will be required.  As of the Release Time, the Company will
have disclosed all confidential information to the extent the Company believes
such confidential information constitutes material non-public information, if
any, with respect to the Exchange or otherwise communicated by the Company to
the Investor or any Exchanging Investor in connection with the Exchange.  For
the avoidance of doubt, the Company may be aware of material non-public
information regarding the Company at the time of the Closing that has not been
communicated to the Investor or any Exchanging Investor.

 

(h)             The Company is responsible for paying all of its fees and
expenses, the fees and expenses of its advisors, transfer agent, registrar and
other representatives, if any, of the transactions contemplated by this
Agreement; provided that Investor (for itself and on behalf of the Exchanging
Investors) is responsible for any applicable transfer taxes.

 

(i)              The Company will, upon request, execute and deliver any
additional documents deemed by the Trustee or the transfer agent to be
reasonably necessary to complete the transactions contemplated by this
Agreement.

 

(j)              [Reserved]

 

(k)             The Company and each of its subsidiaries within the meaning of
Rule 1-02(w) of Regulation S-X promulgated under the Securities Act have been
duly organized and are validly existing and in good standing under the laws of
their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, (i) have a material
adverse effect on the business, properties, financial position, stockholders’
equity, or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), (ii) prevent or materially interfere with
consummation of the transactions contemplated by this Agreement, or (iii) result
in the delisting of Shares from NASDAQ.

 

(l)              Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including, without limitation, the rules and
regulations of the NASDAQ), in each case, applicable to the Company, except, in
the case of clauses (ii) and (iii) above, for any such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(m)            The Company is not and, after giving effect to the transactions
contemplated by this Agreement, will not be required to register as an
“investment company” or an entity

 

Ex. A – 3

 

--------------------------------------------------------------------------------


 

“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

4.             Representations and Warranties and Covenants of the Investor. As
of the date hereof and as of the Closing, the Investor hereby, for itself and on
behalf of the Exchanging Investors, represents and warrants to, and covenants
with, the Company that:

 

(a)             The Investor and each Exchanging Investor is a corporation,
limited partnership, limited liability company or other entity, as the case may
be, duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation.

 

(b)             The Investor has all requisite corporate power and authority to
execute and deliver this Agreement for itself and on behalf of the Exchanging
Investors and to carry out and perform its obligations under the terms hereof
and the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Investor and constitutes the valid and
binding obligation of the Investor, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors, and rules of law governing specific performance,
injunctive relief or other equitable remedies. If the Investor is executing this
Agreement on behalf of an Account, (i) the Investor has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and, bind, each Account, and (ii) Exhibit B.1 attached to the Exchange
Agreement is a true, correct and complete list of (A) the name of each Account
and (B) the principal amount of each Account’s Exchanged Notes.

 

(c)             Each of the Exchanging Investors is the current sole legal and
beneficial owner of the Exchanged Notes set forth on Exhibit B.1 attached to the
Exchange Agreement.  When the Exchanged Notes are exchanged, the Company will
acquire good, marketable and unencumbered title thereto, free and clear of all
liens, restrictions, charges, encumbrances or adverse claims, rights or proxies
of any kind (i) arising by operation of applicable law, (ii) arising by
operation of any organizational documents of the Company, the Investor, each
Exchanging Investor or the Notes, (iii) that is not terminated on or prior to
the Closing, or (iv) created by or imposed by or on the Company.  None of the
Exchanging Investors has, in whole or in part, other than pledges or security
interests that an Exchanging Investor may have created in favor of a prime
broker under and in accordance with its prime brokerage agreement with such
broker, (x) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its Notes (other than to the Company pursuant hereto), or (y)
given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to its Notes.

 

(d)             The execution, delivery and performance of this Agreement by the
Investor and compliance by the Investor with all provisions hereof and the
consummation of the transactions contemplated hereby, will not (i) require any
consent, approval, authorization or other order of, or qualification with, any
court or governmental body or agency (except as may be required under the
securities or Blue Sky laws of the various states), (ii) constitute a breach or
violation of any of the terms or provisions of, or result in a default under,
(x) the organizational documents of any of the Investor or any Exchanging
Investor or (y) any material indenture, loan agreement, mortgage, lease or other
agreement or instrument to which the Investor or any of the Exchanging Investors
is a party or by which such Investor or Exchanging Investor is bound, or (iii)
violate or conflict with any applicable law or any rule, regulation, judgment,
decision, order or decree of any court or any governmental body or agency having
jurisdiction over the Investor or any of the Exchanging Investors.

 

Ex. A – 4

 

--------------------------------------------------------------------------------


 

(e)             The Investor and each Exchanging Investor is a resident of the
jurisdiction set forth on Exhibit B.1 attached to the Exchange Agreement.

 

(f)              The Investor and each Exchanging Investor will comply with all
applicable laws and regulations in effect necessary for the Investor to
consummate the transactions contemplated hereby and obtain any consent, approval
or permission required for the transactions contemplated hereby and the laws and
regulations of any jurisdiction to which the Investor and each such Exchange
Investor is subject, and the Company shall have no responsibility therefor.

 

(g)             The Investor acknowledges that no person has been authorized to
give any information or to make any representation or warranty concerning the
Company or the Exchange other than the information set forth herein in
connection with the Investor’s and the Exchange Investor’s examination of the
Company and the terms of the Exchange and the Shares, and the Company does not,
and J. Wood Capital Advisors LLC (the “Placement Agent”) does not, take any
responsibility for, and neither the Company nor the Placement Agent can provide
any assurance as to the reliability of, any other information that others may
provide to the Investor or any Exchanging Investor.

 

(h)             The Investor and each Exchanging Investor has such knowledge,
skill and experience in business, financial and investment matters so that it is
capable of evaluating the merits and risks with respect to the Exchange and an
investment in the Shares. With the assistance of each Exchanging Investor’s own
professional advisors, to the extent that the Exchanging Investor has deemed
appropriate, such Exchanging Investor has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the Shares
and the consequences of the Exchange and this Agreement and the Exchanging
Investor has made its own independent decision that the investment in the Shares
is suitable and appropriate for the Exchanging Investor.  Each Exchanging
Investor has considered the suitability of the Shares as an investment in light
of such Exchanging Investor’s circumstances and financial condition and is able
to bear the risks associated with an investment in the Shares.

 

(i)              The Investor confirms that it and each Exchanging Investor is
not relying on any communication (written or oral) of the Company, the Placement
Agent or any of their respective affiliates or representatives as investment
advice or as a recommendation to purchase the Shares in the Exchange. It is
understood that information provided by the Company, the Placement Agent or any
of their respective affiliates and representatives shall not be considered
investment advice or a recommendation to conduct the Exchange, and that none of
the Company, the Placement Agent or any of their respective affiliates or
representatives is acting or has acted as an advisor to the Investor or any
Exchanging Investor in deciding to invest in the Shares.

 

(j)              The Investor confirms that the Company has not (i) given any
guarantee, representation or warranty as to the potential success, return,
effect or benefit (either legal, regulatory, tax, financial, accounting or
otherwise) of an investment in the Shares or (ii) made any representation or
warranty to the Investor or any Exchanging Investor regarding the legality of an
investment in the Shares under applicable legal investment or similar laws or
regulations. In deciding to participate in the Exchange, the Investor is not
relying on the advice or recommendations of the Company and the Investor has
made its own independent decision that the investment in the Shares is suitable
and appropriate for the Investor.

 

(k)             The Investor and each Exchanging Investor is familiar with the
business and financial condition and operations of the Company and the Investor
and each Exchanging Investor has had the opportunity to conduct its own
investigation of the Company and the Shares. The

 

Ex. A – 5

 

--------------------------------------------------------------------------------


 

Investor and each Exchanging Investor has had access to the SEC filings of the
Company and such other information concerning the Company and the Shares as it
deems necessary to enable it to make an informed investment decision concerning
the Exchange.  The Investor and each Exchanging Investor has been offered the
opportunity to ask such questions of the Company and its representatives and
received answers thereto, as it deems necessary to enable it to make an informed
investment decision concerning the Exchange.

 

(l)              The Investor acknowledges and understands that at the time of
the Closing, the Company may be in possession of material non-public information
not known to the Investor or any Exchanging Investor that may impact the value
of the Notes, including the Exchanged Notes, and the Shares (“Information”) that
the Company is unable to disclose to the Investor or any Exchanging Investor.
The Investor and each Exchanging Investor understands, based on its experience,
the disadvantage to which the Investor and each Exchanging Investor is subject
due to the disparity of information between the Company, on the one hand, and
the Investor and each Exchanging Investor, on the other hand. Notwithstanding
this, the Investor and each Exchanging Investor has deemed it appropriate to
participate in the Exchange.  The Investor agrees that the Company and its
directors, officers, employees, agents, stockholders and affiliates shall have
no liability to the Investor or any Exchanging Investor or its beneficiaries
whatsoever due to or in connection with the Company’s use or non-disclosure of
the Information or otherwise as a result of the Exchange contemplated hereby,
and the Investor hereby irrevocably waives any claim that it or any Exchanging
Investor might have based on the failure of the Company to disclose the
Information.

 

(m)            The Investor and each Exchanging Investor understands that no
federal, state, local or foreign agency has passed upon the merits or risks of
an investment in the Shares or made any finding or determination concerning the
fairness or advisability of this investment.

 

(n)             Each Exchanging Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act and it and any account (including for
purposes of this Section 4(n), the Accounts) for which it is acting (for which
it has sole investment discretion) is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor agrees to furnish
any additional information reasonably requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and state
securities laws in connection with the Exchange.

 

(o)             The Investor and each Exchanging Investor (i) has held its
respective Exchanged Notes for at least six (6) months and (ii) is not, and has
not been during the consecutive three month period preceding the date hereof and
as of the Closing, will not be, a director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Company. To the Investor’s knowledge, no Exchanging Investor acquired any of the
Notes, directly or indirectly, from an Affiliate of the Company. Each Exchanging
Investor and its Affiliates collectively beneficially own and will beneficially
own as of the Closing Date (i) less than 10% of the outstanding Shares and (ii)
less than 10% of the aggregate number of votes that may be cast by holders of
those outstanding securities of the Company that entitle the holders thereof to
vote generally on all matters submitted to the Company’s stockholders for a vote
(the “Voting Power”). No Exchanging Investor is a subsidiary, affiliate or, to
the Investor’s knowledge, otherwise closely-related to any director or officer
of the Company or beneficial owner of 10% or more of the outstanding Shares or
Voting Power (each such director, officer or beneficial owner, a “Related
Party”). To the Investor’s knowledge, no Related Party beneficially owns 10% or
more of the outstanding voting equity, or votes entitled to be cast by the
outstanding voting equity, of any Exchanging Investor.

 

Ex. A – 6

 

--------------------------------------------------------------------------------


 

(p)             Neither the Investor nor any Exchanging Investor is directly, or
indirectly through one or more intermediaries, controlling or controlled by, or
under direct or indirect common control with, the Company.

 

(q)             Each Exchanging Investor is acquiring the Shares solely for its
own beneficial account (or for any account (including for purposes of this
Section 4(q), the Accounts) for which it has sole investment discretion), for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Shares. The Investor and each Exchanging Investor
understands that the Shares have not been registered under the Securities Act or
any state securities laws and are being issued without registration under the
Securities Act by reason of specific exemption(s) under the provisions thereof
which depend in part upon the investment intent of the Exchanging Investors and
the accuracy of the other representations and warranties made by the Investor in
this Agreement. The Investor and the Exchanging Investors understand that the
Company is relying upon the representations, warranties and agreements contained
in this Agreement (and any supplemental information provided to the Company by
the Investor or the Exchanging Investors) for the purpose of determining whether
this transaction meets the requirements for such exemption(s).

 

(r)              The Investor acknowledges that the terms of the Exchange have
been mutually negotiated between the Investor and the Company.  The Investor was
given a meaningful opportunity to negotiate the terms of the Exchange.

 

(s)              The Investor acknowledges that it and each Exchanging Investor
had a sufficient amount of time to consider whether to participate in the
Exchange and that neither the Company nor the Placement Agent has placed any
pressure on the Investor or any Exchanging Investor to respond to the
opportunity to participate in the Exchange.  The Investor acknowledges that
neither it nor any Exchanging Investor become aware of the Exchange through any
form of general solicitation or advertising within the meaning of Rule 502 under
the Securities Act or otherwise through a “public offering” under Section
4(a)(2) of the Securities Act.

 

(t)              The operations of the Investor and each Exchanging Investor
have been conducted in material compliance with the applicable rules and
regulations administered or conducted by the U.S. Department of Treasury Office
of Foreign Assets Control (“OFAC”), the applicable rules and regulations of the
Foreign Corrupt Practices Act (“FCPA”) and the applicable Anti-Money Laundering
(“AML”) rules in the Bank Secrecy Act. The Investor has performed due diligence
necessary to reasonably determine that the Exchanging Investors are not named on
the lists of denied parties or blocked persons administered by OFAC, resident in
or organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), are not otherwise the subject of Sanctions and have not been
found to be in violation or under suspicion of violating OFAC, FCPA or AML rules
and regulations.

 

(u)             The Investor acknowledges it and each Exchanging Investor
understands that the Company intends to pay the Placement Agent a fee in respect
of the Exchange.

 

(v)             The Investor will, upon request, execute and deliver, for itself
and on behalf of any Exchanging Investor, any additional documents deemed by the
Company and the Trustee or the transfer agent to be reasonably necessary to
complete the transactions contemplated by this Agreement.

 

Ex. A – 7

 

--------------------------------------------------------------------------------


 

(w)            The Investor understands that, unless the Investor notifies the
Company in writing to the contrary before the Closing, each of the Investor’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing.

 

(x)             No later than the end of business on the date of this Agreement,
the Investor agrees to deliver to the Company settlement instructions
substantially in the form of Exhibit B.1 attached to the Exchange Agreement for
each of the Exchanging Investors.

 

(y)             [Reserved]

 

(z)             The Investor acknowledges that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section 4.

 

(aa)           The Investor understands that the Company, the Placement Agent
and others will rely upon the truth and accuracy of the foregoing
representations, warranties and covenants and agrees that if any of the
representations and warranties deemed to have been made by it by its
participation in the transactions contemplated by this Agreement and acquisition
of the Shares are no longer accurate, the Investor shall promptly notify the
Company and the Placement Agent. The Investor understands that, unless the
Investor notifies the Company in writing to the contrary before the Closing,
each of the Investor’s representations and warranties contained in this
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing. If the Investor is exchanging any Exchanged Notes and acquiring the
Shares as a fiduciary or agent for one or more accounts (including for purposes
of this Section 4(aa), the Accounts which are Exchanging Investors), it
represents that (i) it has sole investment discretion with respect to each such
account, (ii) it has full power to make the foregoing representations,
warranties and covenants on behalf of such account and (iii) it has contractual
authority with respect to each such account.

 

(bb)           The Investor acknowledges and agrees that the Placement Agent has
not acted as a financial advisor or fiduciary to the Investor or any Exchanging
Investor and that the Placement Agent and its respective directors, officers,
employees, representatives and controlling persons have no responsibility for
making, and have not made, any independent investigation of the information
contained herein or in the Company’s SEC filings and make no representation or
warranty to the Investor or any Exchanging Investor, express or implied, with
respect to the Company, the Notes or the Shares or the accuracy, completeness or
adequacy of the information provided to the Investor or any Exchanging Investor
or any other publicly available information, nor shall any of the foregoing
persons be liable for any loss or damages of any kind resulting from the use of
the information contained therein or otherwise supplied to the Investor or any
Exchanging Investor.

 

5.             Conditions to Obligations of the Investor and the Company. The
obligations of the Investor to deliver (or cause to be delivered) the Exchanged
Notes and of the Company to deliver the Shares to each Exchanging Investor in
accordance with this Agreement are subject to the satisfaction at or prior to
the Closing of the following conditions precedent: (a) the representations and
warranties of the Company contained in Section 3 hereof and of the Investor
contained in Section 4 hereof shall be true and correct as of the Closing in all
respects with the same effect as though such representations and warranties had
been made as of the Closing and (b) no provision of any applicable law or any
judgment, ruling, order, writ, injunction, award or decree of any governmental
authority shall be in effect prohibiting or making illegal the consummation of
the transactions contemplated by this Agreement.

 

Ex. A – 8

 

--------------------------------------------------------------------------------


 

The obligations of the Investor to deliver (or cause to be delivered) the
Exchanged Notes is subject to the following conditions: the Shares (i) shall
have been approved for listing on the NASDAQ and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the NASDAQ from trading on the
NASDAQ.

 

The obligations of the Company to deliver the Shares is subject to the Investor
properly submitting (or causing to be submitted) the Exchanged Notes for
withdrawal through the DWAC program in accordance with the Exchange Procedures.

 

6.             Waiver, Amendment. Neither these Terms and Conditions, the
Exchange Agreement nor any provisions hereof or thereof shall be modified,
changed or discharged, except by an instrument in writing, signed by the Company
and the Investor.

 

7.             Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the Investor without the prior written
consent of the other.

 

8.             Taxation.  The Investor acknowledges that, if an Exchanging
Investor is a United States person for U.S. federal income tax purposes, either
(i) the Company must be provided with a correct taxpayer identification number
(“TIN”) (generally a person’s social security or federal employer identification
number) and certain other information on a properly completed and executed
Internal Revenue Service (“IRS”) Form W-9, which is provided herein on Exhibit C
attached to the Exchange Agreement, or (ii) another basis for exemption from
backup withholding must be established.  The Investor further acknowledges that,
if an Exchanging Investor is not a United States person for U.S. federal income
tax purposes, the Company must be provided the appropriate properly completed
and executed IRS Form W-8, attesting to that non-U.S. Exchanging Investor’s
foreign status and certain other information, including information establishing
an exemption from withholding under Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended.  The Investor further acknowledges that any
Exchanging Investor may be subject to 30% U.S. federal withholding or 28% U.S.
federal backup withholding on certain payments made to such Exchanging Investor
unless such Exchanging Investor properly establishes an exemption from, or a
reduced rate of, such withholding or backup withholding.

 

9.             Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

10.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to such
state’s rules concerning conflicts of laws that might provide for any other
choice of law.

 

11.          Submission to Jurisdiction.  Each of the Company and the Investor
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York; (b) waives any objection that it may now or hereafter have
to the venue of any such suit, action or proceeding; and (c) irrevocably
consents to the jurisdiction of the aforesaid courts in any such suit, action or
proceeding.  Each of the Company and the Investor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

Ex. A – 9

 

--------------------------------------------------------------------------------


 

12.          Venue.  Each of the Company and the Investor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11. Each of the Company and the Investor
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

13.          Service of Process.  Each of the Company and the Investor
irrevocably consents to service of process in the manner provided for notices in
Section 14. Nothing in this Agreement will affect the right of the Company or
the Investor to serve process in any other manner permitted by law.

 

14.          Agent for Service of Process. The Investor hereby irrevocably
appoints and designates the Agent for Service of Process as designated in
Exhibit B.1 attached to the Exchange Agreement (the “Agent for Service of
Process”) as its true and lawful attorney-in-fact and duly authorized agent for
the limited purpose of accepting service of legal process and the Investor
agrees that service of process upon such party shall constitute personal service
of such process on such person.  The Investor shall maintain the designation and
appointment of the Agent for Service of Process at such address until all
obligations under this Agreement shall have been completed in total. If the
Agent for Service of Process shall cease to so act, the Investor shall
reasonably promptly deliver to the Company and the Placement Agent evidence in
writing of acceptance by another agent for service of process of such
appointment, which such other agent for service of process shall have an address
for receipt of service of process in the State of New York and the provisions
above shall equally apply to such other agent for service of process.

 

15.          Section and Other Headings. The section and other headings
contained in these Terms and Conditions are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

16.          Notices. All notices and other communications to the Company
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by registered or certified mail, return
receipt requested, postage prepaid or sent by facsimile or other form of
electronic transmission and will be deemed given on the date so delivered (or,
if such day is not a Business Day, on the first subsequent Business Day) to the
following addresses, or in the case of the Investor, the address provided on
Exhibit B.1 attached to the Exchange Agreement (or such other address as the
Company or the Investor shall have specified by notice in writing to the other):

 

If to the Company:

 

ImmunoGen, Inc.
830 Winter Street
Waltham, MA 02451
Attn: Legal Department
Email: legal.department@immunogen.com

 

 

 

with a copy to (which shall not constitute notice):

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Daniel T. Kajunski, Esq.
Facsimile: (617) 542-2241
Email: dtkajunski@mintz.com

 

Ex. A – 10

 

--------------------------------------------------------------------------------


 

17.          Binding Effect. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Company and the Investor and their
respective heirs, legal representatives, successors and assigns.

 

18.          Notification of Changes. After the date of this Agreement, each of
the Company and the Investor hereby covenants and agrees to notify the other
upon the occurrence of any event prior to the Closing pursuant to this Agreement
that would cause any representation, warranty or covenant of the Company or the
Investor, as the case may be, contained in this Agreement to be false or
incorrect.

 

19.          Reliance by Placement Agent and Financial Advisor.  The Placement
Agent, acting as financial advisor to the Company, may rely on each
representation and warranty of the Company and the Investor made herein or
pursuant to the terms hereof with the same force and effect as if such
representation or warranty were made directly to the Placement Agent.  The
Placement Agent shall be a third-party beneficiary of this Agreement to the
extent provided in this Section 19.

 

20.          Severability. If any term or provision of this Agreement (in whole
or in part) is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

21.          Survival.  The representations and warranties of the Company and
the Investor contained in this Agreement or made by or on behalf of the
Exchanging Investors pursuant to this Agreement shall survive the consummation
of the transactions contemplated hereby.

 

22.          Termination.  This Agreement may be terminated and the transactions
contemplated hereby abandoned (a) by mutual agreement of the Company and the
Investor or (b) by either the Company or the Investor if the conditions to such
party’s obligations set forth herein have not been satisfied (unless waived by
the party entitled to the benefit thereof), and the Closing has not occurred on
or before 5:00 p.m., New York City time, on the tenth (10th) Business Day
following the date hereof, unless otherwise mutually agreed to by the parties to
this Agreement without liability of either the Company or the Investor or the
other Exchanging Investors, as the case may be; provided that neither the
Company nor the Investor shall be released from liability hereunder if the
Agreement is terminated and the transactions abandoned by reason of the failure
of the Company or the Investor or the other Exchanging Investors, as the case
may be to have performed its obligations hereunder.  In the event that a
condition precedent to the Company’s or the Investor’s obligations is not
satisfied, nothing contained herein shall be deemed to require the Company or
the Investor, as the case may be, to terminate the Agreement, rather than to
waive such condition precedent and proceed with the transactions contemplated
hereby.  Except as provided above, if the is terminated and the transactions
contemplated hereby are not concluded as described above, the Agreement will
become void and of no further force and effect.

 

[The remainder of this page is intentionally left blank.]

 

Ex. A – 11

 

--------------------------------------------------------------------------------


 

EXHIBIT B.1

 

Exchanging Investor Information

 

Exchanging Investor

 

Aggregate Principal Amount of

Exchanged Notes

 

DTC Participant Name

 

DTC Participant

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent for Service of Process:                    

 

Investor Address:                                        

 

Telephone:                                                   

 

Country of Residence:                              

 

Taxpayer Identification Number:                           

 

Account for Notes

 

DTC Participant Number:                         

DTC Participant Name:                             

DTC Participant Phone Number:             

DTC Participant Contact Email:              

FFC Account #:

Account # at Bank/Broker:                     

 

Ex. B.1 – 1

--------------------------------------------------------------------------------


 

Account for Shares (if different from Notes)

 

DTC Participant Number:                          

DTC Participant Name:                             

DTC Participant Phone Number:            

DTC Participant Contact Email:              

FFC Account #:                                        

Account # at Bank/Broker:                     

 

Exchanging Investor Address:                

 

 

Telephone:                                             

 

Country of Residence:                          

 

 

Taxpayer Identification Number:                   

 

Ex. B.1 – 2

--------------------------------------------------------------------------------


 

EXHIBIT B.2

 

Exchange Procedures

 

NOTICE TO INVESTOR

 

Attached are Investor Exchange Procedures for the settlement of the exchange of
4.50% Convertible Senior Notes due 2021, CUSIP 45253 HAB7 (the “Notes”) of
ImmunoGen, Inc. (the “Company”) for shares of the Company’s common stock, par
value $0.01 per share (the “Shares”) pursuant to the Exchange Agreement, dated
as of September [   ], 2017, between you and the Company which is expected to
occur on September [   ], 2017 (the second Business Day following the date of
such Exchange Agreement).  To ensure timely settlement, please follow the
instructions for exchanging your Notes for Shares as set forth on the following
page.

 

These instructions supersede any prior instructions you received.  Your failure
to comply with the attached instructions may delay your receipt of Shares for
your Notes.

 

If you have any questions, please contact Alton Lo of J. Wood Capital Advisors
LLC at (415) 728-2222 or alton@jwoodcapital.com.

 

Thank you.

EX. B.2 – 1

 

--------------------------------------------------------------------------------


 

Delivery of Notes

 

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Notes to post on September [    ], 2017 (the Closing Date, which
is the second Business Day following the date of your Exchange Agreement), no
later than 9:00 a.m., New York City time, one-sided withdrawal instructions
through DTC via DWAC for the aggregate principal amount of Notes (CUSIP/ISIN #
45253 HAB7/US45253HAB78) set forth in Exhibit B.1 of the Exchange Agreement to
be exchanged for Shares.  It is important that this instruction be submitted and
the DWAC posted on September [   ], 2017 (the Closing Date, which is the second
Business Day following the date of your Exchange Agreement).

 

To receive Shares

 

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the Shares to be issued upon exchange to post on
September [   ], 2017 (the Closing Date, which is the second Business Day
following the date of your Exchange Agreement), no later than 9:00 a.m., New
York City time, a one-sided deposit instruction through DTC via DWAC for a
number of Shares (CUSIP/ISIN # 45253 H101/US45253H1014) equal to the Exchange
Consideration.  It is important that this instruction be submitted and the DWAC
posted on September [   ], 2017 (the Closing Date, which is the second Business
Day following the date of your Exchange Agreement).

 

Closing

 

On September [   ], 2017 (the Closing Date, which is the second Business Day
following the date of your Exchange Agreement), after the Company receives your
Notes on the previous Business Day and your delivery instructions on the Closing
Date as set forth above, and subject to the satisfaction of the conditions to
Closing as set forth in your Exchange Agreement, the Company will deliver your
Shares in respect of your Notes exchanged in accordance with the delivery
instructions above.

 

Ex. B.2 – 2

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Under U.S. federal income tax law, a holder who exchanges Notes for Shares
generally must provide such holder’s correct TIN on IRS Form W-9 below or
otherwise establish a basis for exemption from backup withholding. A TIN is
generally an individual holder’s social security number or a holder’s employer
identification number. If the correct TIN is not provided, the holder may be
subject to a $50 penalty imposed by the IRS under Section 6723 of the Internal
Revenue Code of 1986, as amended. In addition, certain payments made to holders
may be subject to U.S. backup withholding (currently set at 28% of the payment).
If a holder is required to provide a TIN but does not have a TIN, the holder
should consult its tax advisor regarding how to obtain a TIN. Certain holders
are not subject to these backup withholding and reporting requirements. A
Non-U.S. holder must establish its status as an exempt recipient from backup
withholding and can do so by submitting a properly completed IRS Form W-8
(available from the Company), signed, under penalties of perjury, attesting to
such holder’s exempt foreign status.  U.S. backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained
provided that the required information is timely furnished to the IRS.  Holders
are urged to consult their tax advisors regarding how to complete the
appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.

 

Ex. C – 1

 

--------------------------------------------------------------------------------